DETAILED ACTION
Claims 1-12 were subjected to restriction requirement mailed on 11/18/2021.
Applicants filed a response, and elected Group I, claims 1-10, and withdrew claims 11-12, with traverse on 01/06/2022.
Claims 1-12 are pending, and of claims 11-12 are withdrawn after consideration.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 01/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2018/010863, filed 09/14/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2017-0149678, filed 11/10/2017) under 35 U.S.C. 119 (a)-(d).
Specification
The disclosure is objected to because of the following informalities:
Specification, page 1, line 22, discloses “OD”. It is unclear what “OD” is. Clarification is requested.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend 
“the molar ratio” to “a molar ratio” in claim 6, line 2, 
“the reaction time” to “a reaction time” in claim 7, line 2,
“a manganese salt” to “the manganese salt” in claim 7, line 3,
“the molar ratio” to “a molar ratio” in claim 9, line 2, 
“the reaction time” to “a reaction time” in claim 10, line 2.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites the term “plate-type”. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). 

Regarding dependent claims 2-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 9 recites the limitation “wherein the molar ratio of the manganese salt and the oxidizing agent used in step 1 is 2 to 10”. It is unclear if molar ratio of the manganese salt and the oxidizing agent used is 2:10 or 1: 2 to 10, i.e., 1:2 to 1:10.  In light of the Specification, page 10, lines 11-15, “…the molar ratio of the manganese salt and the oxidizing agent used in step 1 is preferably 2 to 10. When the molar ratio is less than 2, there is a fear that the effect due to the use of the oxidizing agent is insufficient. When the molar ratio is greater than 10, the reaction effect is not substantially further increased”, the examiner interprets the limitation in claim 9 should be “wherein the molar ratio of the manganese salt and the oxidizing agent used in step 1 is 1:2 to 1:10”. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US2013/0161570A1 (Hwang), in view of Seido et al., JP 2815611B2 (Seido) (both provided in IDS received on 03/10/2020).
The examiner has provided a machine translation of Seido et al., JP 2815611B2. The citation of the prior art in this Rejection refers to the machine translation.
Regarding claims 1-2 and 8-10, Hwang discloses a production method for producing a manganese oxide/graphene nanocomposite (Hwang, Abstract), and figure on front page of Hwang (also provided below) shows the manganese oxide has plate-type morphology.

    PNG
    media_image1.png
    342
    412
    media_image1.png
    Greyscale


wherein the manganese precursor may include a precursor containing divalent manganese, e.g., MnSO4 (Hwang, [0032]); 
wherein distilled water is used as solvent (reading upon an aqueous solution containing a manganese salt) (Hwang, [0044]); 
wherein the oxidizer may include (NH4)2S2O8, Na2S2O8 and K2S2O8 (Hwang, [0033]); the oxidizer may be added at a mole ratio of about 1:about 1 to about 5, with respect to the manganese precursor (i.e., the molar ratio of manganese precursor and the oxidizer is 1: 1~5), which overlaps with the claimed limitation in Applicants’ claim 9. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Hwang further discloses in the case where 10 ml of the graphene colloid was added, the precursor was reacted with the oxidizer for 5 hours (reading upon “wherein the reaction time of step 2 is 2 hours to 12 hours”) (Hwang, [0044]).

Further regarding claims 1 and 3-6, Hwang does not explicitly disclose “adding an amine-based coupling agent to an aqueous solution containing a manganese salt to react them (step 1)”.
With respect to the difference, Seido teaches a method for producing manganese oxide (Seido, page 1, Description), wherein an oxidizing agent may be used (Seido, page 2, 8th rd paragraph); 
the water-soluble amino acid used in the method can be appropriately selected from known ones, and may be either a natural amino acid or a synthetic amino acid, for example, glycine, alanine, valine, aspartic acid, and glutamic acid (which reads upon limitations of Applicants’s claims 3-5) (Seido, page 2, 4th paragraph); 
Seido further teaches amino acids do not need to be used in large amounts, for example, for 1 mole of metal manganese, 0.05 to 0.5 amino acid (Seido, 6th paragraph).
As Seido expressly teaches, by selecting or mixing amino acids, the particle size of the obtained manganese oxide can be adjusted, and a manganese oxide powder having a very small particle size can be obtained (Seido, bottom-section of page 2).
Seido is analogous art as Seido is drawn to a method for producing manganese oxide.
In light of the motivation of reacting amino acid with a manganese containing precursor prior oxidizing step to form manganese oxide as taught by Seido, it therefore would be obvious to a person of ordinary skill in the art to modify the production method of Hwang and react the manganese precursor of Hwang with an amino acid (i.e., amine-based coupling agent), for example, glycine, alanine, valine, aspartic acid, and glutamic acid, for 1 mole of the manganese precursor, with 0.05 to 0.5 amino acid (which overlaps with the claimed range molar ratio of Applicants’ claim 6), as taught by Seido in order to adjust the particle size of the obtained manganese oxide, and thereby arrive at the claimed invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 7, Seido teaches that the reaction (i.e., the entire reaction including the reacting of the amino acid with manganese, and also the oxidizing step) is almost completely completed in 5 hours (Seido, page 3, lines 7-8); and according to Table 3, the reaction time of 2.5 to 4 hours are used depending the type of amino acids (Seido, mid-section of page 3, and Table 3 of page 4). Therefore, it is recognized that reaction time (including the time for both the reacting of the amino acid with manganese, and also the oxidizing step) is a result effect variable according to Seido. Although there are no disclosures on the reaction time of reacting the amine-based coupling agent with the aqueous solution containing a manganese salt as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 	
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the reaction time, including over the amounts presently claimed, in order to complete the reaction to form manganese oxide having desirable particle size (Seido, bottom-section of page 2) in the manganese oxide of Hwang, and therefore arrive at the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US2013/0161570A1 (Hwang), in view of Bhattacharjee et al., Amino acid mediated synthesis of luminescent SnO2 nanoparticles, Journal of Industrial and Engineering Chemistry, 2015, 22, 138-146 (Bhattacharjee).
Regarding claims 1-2 and 8-10, Hwang discloses a production method for producing a manganese oxide/graphene nanocomposite (Hwang, Abstract), and figure on front page of Hwang (also provided below) shows the manganese oxide has plate-type morphology.

    PNG
    media_image1.png
    342
    412
    media_image1.png
    Greyscale


Hwang further discloses wherein the production method may include adding an oxidizer to a reaction solution to react the reaction solution with the oxidizer (Hwang, [0029]-[0030]); wherein the manganese precursor may include a precursor containing divalent manganese, e.g., MnSO4 (Hwang, [0032]); wherein distilled water is used as solvent (reading upon an aqueous solution containing a manganese salt) (Hwang, [0044]); wherein the oxidizer may include (NH4)2S2O8, Na2S2O8 and K2S2O8 (Hwang, [0033]); the oxidizer may be added at a mole ratio of about 1:about 1 to about 5, with respect to the manganese precursor (i.e., the molar ratio of manganese precursor and the oxidizer is 1: 1~5), which overlaps with the claimed limitation in Applicants’ claim 9. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hwang further discloses in the case where 10 ml of the graphene colloid was added, the precursor was reacted with the oxidizer for 5 hours (reading upon “wherein the reaction time of step 2 is 2 hours to 12 hours”) (Hwang, [0044]).

Further regarding claims 1 and 3-6, Hwang does not explicitly disclose “adding an amine-based coupling agent to an aqueous solution containing a manganese salt to react them (step 1)”.
With respect to the difference, Bhattacharjee teaches a simple chemical precipitation method using an amino acid (Bhattacharjee, page 138, Abstract). Bhattacharjee specifically teaches SnO2 nanoparticles were prepared by treating 0.01M SnCl2.2H2O with 100 ml aqueous solution of 0.01 M glycine (i.e., the molar ratio of a metal salt and the amine-based coupling agent is 1 :1) (Bhattacharjee, page 139, left column, Section “Preparation of SnO2 nanoparticles”). 
As Bhattacharjee expressly teaches, it is known that glycine acts as a good complexing or capping agents in the synthesis of nanoparticles. The size, morphology and properties of the nanoparticles are also modified because of the presence of the amino acids (Bhattacharjee, page 139, left column, 3rd paragraph).
Bhattacharjee is analogous art as Bhattacharjee is drawn to a simple chemical precipitation method using an amino acid.


Regarding claim 7, although there are no explicit disclosures on the reaction time as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reaction time of reacting the amine-based coupling agent with the aqueous solution, including over the amounts presently claimed, in order to achieve rd paragraph).	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732